EXHIBIT 10.20
MANAGEMENT DEFERRED COMPENSATION PLAN
Effective — January 1, 2008
As Last Amended Effective July 16, 2008
E. I. du Pont de Nemours and Company

1



--------------------------------------------------------------------------------



 



Article 1. Purpose
E. I. du Pont de Nemours and Company (“Company”) desires to provide certain of
its employees with an opportunity to accumulate additional retirement savings
through voluntary compensation deferral contributions to a plan intended to
constitute a non-qualified deferred compensation plan which, in accordance with
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), is unfunded and maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. The Company intends
that a participant’s compensation deferrals, and the earnings thereon, will not
be subject to federal income tax until such amounts are paid or made available
to the participant.
Article 2. Definitions
Section 2.01 “Account” means each account established on the books of account of
the Employer to reflect the balance of Plan benefits attributable to a
Participant. An Account shall be credited or debited, as applicable, with
Deferral Contributions, Credited Investment Return and Dividend Equivalent
Units, and any payments made by the Employer to the Participant or the
Participant’s Beneficiary pursuant to this Plan. A Participant’s Account shall
be divided into Directed Investment Subaccounts, with respect to which he/she
shall be permitted to make Deemed Investment Elections, and Stock Unit
Subaccounts, with respect to which he/she shall not be permitted to make Deemed
Investment Elections.
Section 2.02 “Active Participant” means a Participant on whose behalf a current
Deferral Election is in effect.
Section 2.03 “Administrator” means the Company.
Section 2.04 “Affiliate” means any corporation, organization or entity which is
under common control with the Company or which is otherwise required to be
aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of
Section 414 of the Code.
Section 2.05 “Base Salary” means the basic pay from the Employer (excluding LTI
Awards and STI Awards, distributions from nonqualified deferred compensation
plans, commissions, overtime, severance, fringe benefits, stock options and
other equity awards, relocation expenses, incentive payments, non-monetary
awards, automobile and other allowances (whether or not such allowances are
included in the Employee’s gross income) and other non-regular forms of
compensation paid to a Participant for employment services rendered). Base
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
nonqualified plans of any

2



--------------------------------------------------------------------------------



 



Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 132, 402(e)(3), 402(h),
or 403(b) pursuant to plans or arrangements established by any Employer;
provided, however, that all such amounts will be included in Base Salary only to
the extent that had there been no such plan, the amount would have been payable
in cash to the Employee. Notwithstanding anything in this Plan to the contrary,
Base Salary shall not include any amount paid pursuant to a disability plan or
pursuant to a disability insurance policy.
Section 2.06 “Base Salary Deferral Eligible Employee” means any U.S.-based
employee of the Employer who is designated from time to time by the Employer as
eligible to defer the payment of Base Salary in accordance with Article 4
hereof.
Section 2.07 “Beneficiary” means the person or persons designated as such
pursuant to Article 7 hereof.
Section 2.08 “Change of Control” means an objectively determined event that
occurs with respect to the Company or the Employer for whom the Participant
renders services and which constitutes both a Change in Control for purposes of
the Equity and Incentive Plan and change in the ownership or effective control
of the Company or Employer, as applicable, or in the ownership of a substantial
portion of the Company’s or Employer’s, as applicable, assets for purposes of
Code Section 409A.
Section 2.09 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and rulings issued thereunder.
Section 2.10 “Common Stock Unit” means a notional unit representing one share of
common stock of the Company.
Section 2.11 “Credited Investment Return” means the hypothetical gain or loss
credited to a Participant’s Directed Investment Subaccounts pursuant to
Article 5 hereof.
Section 2.12 “Deemed Investment Election” means the selection by a Participant,
pursuant to Article 5 hereof, of Investment Options in which his/her Directed
Investment Subaccounts shall be deemed invested.
Section 2.13 “Deferral Contributions” means the elective contributions made to
the Plan by a Participant pursuant to Article 4 hereof.

3



--------------------------------------------------------------------------------



 



Section 2.14 “Deferral Election” means an election, pursuant to Article 4
hereof, to defer receipt of Base Salary or STI Awards, or the settlement of LTI
Awards.
Section 2.15 “Directed Investment Subaccount” means that portion of a
Participant’s Account to which a Participant’s Deferral Contributions of Base
Salary and STI Awards, and Credited Investment Return and Dividend Equivalent
Units attributable thereto, will be allocated and with respect to which he/she
may make Deemed Investment Elections in accordance with Article 5 hereof. A
Participant may maintain no more than five (5) Directed Investment Subaccounts
under this Plan.
Section 2.16 “Dividend Equivalent Units” means additional Common Stock Units
credited to a Participant’s Account pursuant to Section 5.05.
Section 2.17 “Dividend Payment Date” means each date on which the Company pays a
dividend on its common stock.
Section 2.18 “Effective Date” means January 1, 2008. Notwithstanding the
foregoing to the contrary, provisions of this Plan related to the deferral of
Base Salary and LTI Awards shall not be effective until January 1, 2009.
Section 2.19 “Eligible Employee” means any Base Salary Deferral Eligible
Employee, STI Deferral Eligible Employee or LTI Deferral Eligible Employee.
Section 2.20 “Employer” means the Company and any Affiliate which, with the
consent of the Company, adopts this Plan.
Section 2.21 “Equity and Incentive Plan” means the E.I. du Pont de Nemours and
Company Equity and Incentive Plan.
Section 2.22 “Form of Payment” means either (i) a lump sum or (ii) annual
installments (for up to fifteen (15) years). Annual installments are available
only in connection with a Separation from Service or Change of Control. In the
event of a Participant’s death, his/her remaining Account balance will be
distributable in a single lump sum.
Section 2.23 “Identification Date” means each December 31.
Section 2.24 “Investment Options” means one or more alternatives designated from
time to time, pursuant to Section 5.01 hereof, for purposes of crediting
earnings or losses to Directed Investment Subaccounts.

4



--------------------------------------------------------------------------------



 



Section 2.25 “LTI Award” means an award of RSUs or PSUs.
Section 2.26 “LTI Deferral Eligible Employee” means any U.S.-based employee of
the Employer who is designated from time to time by the Company as eligible to
defer the settlement of an LTI Award in accordance with Article 4 hereof.
Section 2.27 “Participant” means any Eligible Employee who has elected to
participate in the Plan by completing the appropriate forms (including
electronic forms) prescribed by the Administrator for that purpose.
Section 2.28 “Payment Event” means any of the following:
     (a) Separation from Service
     (b) The earlier of (i) Separation from Service or (ii) a specified date
     (c) Change of Control
     Notwithstanding the foregoing, (i) in the event of a Participant’s death,
his/her remaining Account balance will automatically be distributed to his/her
Beneficiary in a single lump sum within ninety days (90) thereafter and (ii) a
Participant may request that all or a portion of his/her Account be distributed
on account of an “unforeseeable emergency” as defined in Treasury
Regulation Section 1.409A-3(i)(3) and subject to the restrictions on such
distributions set forth therein.
Section 2.29 “Plan” means the E.I du Pont de Nemours and Company Management
Deferred Compensation Plan.
Section 2.30 “Plan Year” means the twelve (12) month period beginning January 1
and ending December 31.
Section 2.31 “PSU” means a performance-based restricted stock unit granted under
the Equity and Incentive Plan.
Section 2.32 “Qualified Leave” means military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the individual retains a right to reemployment with the
service recipient under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the employee will return to perform services for the employer.
If the period of leave exceeds six months and the individual does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.

5



--------------------------------------------------------------------------------



 



Section 2.33 “RSU” means a time-vested restricted stock unit granted under the
Equity and Incentive Plan.
Section 2.34 “Section 16 Person” means any employee who is subject to the
reporting requirements of Section 16(a) or the liability provisions of Section
16(b) of the Securities and Exchange Act of 1934, as amended.
Section 2.35 “Separation from Service” means a “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h).
Section 2.36 “Similar Plan” means a plan required to be aggregated with this
Plan under Treasury Regulation Section 1.409A-1(c)(2)(i)(A).
Section 2.37 “Specified Employee” means an officer of the Employer at any time
during the 12-month period ending on an Identification Date. If a Participant is
a Specified Employee as of an Identification Date, such Participant is treated
as a Specified Employee for the 12-month period beginning on the first day of
the first month following the Identification Date.
Section 2.38 “STI Award” means a cash-based award under the Equity and Incentive
Plan.
Section 2.39 “STI Deferral Eligible Employee” means any U.S.-based employee of
the Employer who is designated from time to time by the Employer as eligible to
defer the payment of an STI Award in accordance with Article 4 hereof.
Section 2.40 “Stock Unit Subaccount” means that portion of a Participant’s
Account to which a Participant’s Deferral Contributions of LTI Awards, and
Dividend Equivalent Units attributable thereto, will be allocated and with
respect to which he/she may not make Deemed Investment Elections in accordance
with Article 5 hereof. A Participant may maintain no more than five (5) Stock
Unit Subaccounts under this Plan.
Section 2.41 “Triggering Event” means, with respect to a Distribution
Subaccount, the Payment Event elected by a Participant pursuant to Section 4.03.
Article 3. Eligibility.
Section 3.01 Procedure For and Effect of Admission. Each Eligible Employee who
desires to participate in this Plan shall complete such forms (including
electronic forms) and provide such data as is reasonably required by the

6



--------------------------------------------------------------------------------



 



Administrator. By becoming a Participant, an Eligible Employee shall be deemed
to have consented to the provisions of this Plan and all amendments hereto.
Section 3.02 Cessation of Participation. A Participant shall cease to be an
Active Participant on the earlier of:
     (a) The date on which the Plan terminates;
     (b) The date on which he/she ceases to be an Eligible Employee; or
     (c) The date on which he/she is permitted by the Administrator to terminate
Deferral Contributions to the Plan.
     A former Active Participant will be considered a Participant for all
purposes, except with respect to the right to make contributions, as long as
he/she retains an Account.
Article 4. Deferral Elections
Section 4.01 Annual Deferral Election.

7



--------------------------------------------------------------------------------



 



(a) Deferral Contributions of Base Salary. Prior to the last day of the calendar
year preceding the first day of a Plan Year, a Base Salary Deferral Eligible
Employee may elect, in a written or electronic notification to the
Administrator, to defer a percentage, not to exceed 60%, of his/her Base Salary
payable with respect to services performed during the Plan Year. Any election
made pursuant to this section shall remain in effect unless and until changed by
the Participant; provided, however, that with respect to Base Salary earned in
any future taxable year, such election becomes irrevocable on December 31 of the
preceding calendar year.
(b) Deferral Contributions of STI Awards. With respect to any STI Award, an STI
Deferral Eligible Employee may elect, in a written or electronic notification to
the Company on or before the sixth month prior to the last day of the
performance period over which the STI Award shall be determined, to defer a
percentage, not to exceed 60%, of such STI Award; provided, however, that such
STI Deferral Eligible Employee performs services continuously from the later of
the beginning of the performance period or the date the performance criteria are
established through the date the election to defer is made. Such election shall
remain in effect unless and until changed by the Participant; provided, however,
that with respect to any STI Award earned during any future taxable year, such
election becomes irrevocable no later than six (6) months before the end of the
performance period over which the STI Award shall be determined.
(c) Deferral Contributions of LTI Awards.
(i) RSUs. On or before the last day of the calendar year preceding the first day
of a Plan Year, an LTI Deferral Eligible Employee may elect to defer the
settlement of RSUs granted during such Plan Year. Notwithstanding the foregoing,
an LTI Deferral Eligible Employee may elect to defer the settlement of RSUs that
are subject to a vesting period of at least 12 months, provided such election is
made on or before the thirtieth (30th) day after the LTI Deferral Eligible
Employee is granted the RSUs and further provided that the election is made at
least 12 months in advance of the earliest date on which the vesting period
could expire. In the event that a timely election to defer the settlement of
RSUs may not be made pursuant to either of the foregoing sentences of this
paragraph, an LTI Deferral Eligible Employee may elect to defer the settlement
of RSUs provided such election is made at least 12 months in advance of the date
on which the restrictions on such RSUs lapse and further provided that such RSUs
may not be settled until the fifth anniversary of the date that the restrictions
on the RSUs lapsed. Notwithstanding the foregoing to the contrary, an LTI
Deferral Eligible Employee shall not be permitted to elect to defer the
settlement of RSUs unless such election complies with Code Section 409A. If a
Participant elects to defer settlement of RSUs, any restrictions on
transferability and/or events of forfeiture applicable to such RSUs under the
Equity and Incentive Plan or the Award Terms (as defined

8



--------------------------------------------------------------------------------



 



under the Equity and Incentive Plan) shall continue in full force and effect.
Upon expiration of all restrictions on transferability, the appropriate number
of Common Stock Units of the Company, including Dividend Equivalent Units
attributable thereto, shall be credited to the Participant’s applicable Stock
Unit Subaccount. Any election made pursuant to this Section shall remain in
effect unless and until changed by the Participant; provided, however, that with
respect to RSUs granted in any future taxable year, such election becomes
irrevocable on or before the last day of the calendar year preceding the Plan
Year during which the RSUs are granted or, if later, on or before the thirtieth
(30th) day after the LTI Deferral Eligible Employee is granted the RSUs and at
least 12 months in advance of the earliest date on which the vesting period
could expire.
(ii) PSUs. An LTI Deferral Eligible Employee may elect, in a written or
electronic notification to the Company on or before the sixth month prior to the
last day of the performance period over which the PSUs shall be determined, to
defer the settlement of such PSUs. Such election shall remain in effect unless
and until changed by the Participant; provided, however, that with respect to
any PSUs earned during any future taxable year, such election becomes
irrevocable no later than six (6) months before the end of the performance
period over which the PSUs shall be determined.
Section 4.02 Initial Eligibility.
(a) Deferral Contributions of Base Salary. Notwithstanding the foregoing, an
employee who first becomes a Base Salary Deferral Eligible Employee during a
Plan Year may elect to defer a percentage, not to exceed 60%, of his/her Base
Salary payable with respect to services performed during that Plan Year,
provided that such Base Salary Deferral Eligible Employee has not previously
become eligible to participate in this or any Similar Plan. Such election must
be made within 30 days after the date the employee becomes a Base Salary
Deferral Eligible Employee and shall apply to Base Salary earned for services
performed after the election is filed with the Administrator. Any election made
pursuant to this Section shall remain in effect unless and until changed by the
Participant; provided, however, that with respect to Base Salary earned in any
future taxable year, such election becomes irrevocable on December 31 of the
preceding calendar year.
(b) Deferral Contributions of STI Awards. Notwithstanding the foregoing, an
employee who first becomes a STI Deferral Eligible Employee during a Plan Year,
but after the beginning of the performance period, may elect to defer up to 60%
of the portion of his/her STI Award payable with respect to services performed
after the election, provided that such STI Deferral Eligible Employee has not
previously become eligible to participate in this or any Similar Plan. For this
purpose, an election will be deemed to apply to the portion of an STI Award paid
for services performed after the election if the election applies to no more

9



--------------------------------------------------------------------------------



 



than an amount equal to the total amount of the STI Award multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. Any election
made pursuant to this Section shall remain in effect unless and until changed by
the Participant; provided, however, that with respect to any STI Award earned
during any future taxable year, such election becomes irrevocable no later than
six (6) months before the end of the period over which the STI Award shall be
determined.
Section 4.03 Initial Distribution Elections.
(a) Directed Investment Subaccounts. A Participant may elect to establish up to
five (5) Directed Investment Subaccounts under his/her Account. At the time a
Participant establishes a Directed Investment Subaccount, he/she must also elect
a Payment Event and Form of Payment with respect to such subaccount. When making
a Deferral Election with respect to Base Salary or STI Awards, a Participant
shall designate: (i) to which Directed Investment Subaccounts amounts deferred
pursuant to that election, and Credited Investment Return and Dividend
Equivalent Units attributable thereto, shall be allocated; and (ii) how those
amounts shall be allocated among the designated Directed Investment Subaccounts.
If a Participant fails to establish a Directed Investment Subaccount or fails to
designate the Directed Investment Subaccount(s) to which his/her Deferral
Contributions of Base Salary or STI Awards should be allocated, such Deferral
Contributions shall be allocated to the default Directed Investment Subaccount
established by the Administrator. The Payment Event with respect to such default
Directed Investment Subaccount shall be Separation of Service and the Form of
Payment shall be a lump sum.
(b) Stock Unit Subaccount. A Participant may elect to establish up to five (5)
Stock Unit Subaccounts under his/her Account. At the time a Participant
establishes a Stock Unit Subaccount, he/she must also elect a Payment Event and
Form of Payment with respect to such subaccount. When making a Deferral Election
with respect to LTI Awards, a Participant shall designate: (i) to which Stock
Unit Subaccounts amounts deferred pursuant to that election, and Dividend
Equivalent Units attributable thereto, shall be allocated; and (ii) how those
amounts shall be allocated among the designated Stock Unit Subaccounts. If a
Participant fails to establish a Stock Unit Subaccount or fails to designate the
Stock Unit Subaccount(s) to which his/her Deferral Contributions of LTI Awards
should be allocated, such Deferral Contributions shall be allocated to the
default Stock Unit Subaccount established by the Administrator. The Payment
Event with respect to such default Stock Unit Subaccount shall be Separation of
Service and the Form of Payment shall be a lump sum.

10



--------------------------------------------------------------------------------



 



Section 4.04 Subsequent Distribution Elections. A Participant may subsequently
elect to change the Payment Event or Form of Payment elected with respect to one
or more Directed Investment Subaccounts or Stock Unit Subaccounts in accordance
with procedures established by the Administrator for such purpose; provided,
however, that: (i) such subsequent election may not take effect until at least
12 months after the date on which it is made; (ii) the payment with respect to
which such election is made must be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made; and
(iii) any subsequent election related to a payment at a specified time or in
accordance with a fixed schedule may not be made less than 12 months prior to
the date of the first scheduled payment.
Article 5. Investment of Accounts
Section 5.01 Investment Options. The Administrator shall designate from time to
time one or more Investment Options in which a Participant’s Directed Investment
Subaccounts may be deemed invested. The Administrator shall have the sole
discretion to determine the number of Investment Options to be designated
hereunder and the nature of the Investment Options and may change or eliminate
any of the Investment Options from time to time. In the event of such change or
elimination, the Administrator shall give each Participant timely notice and
opportunity to make a new election. No such change or elimination of any
Investment Options shall be considered to be an amendment to the Plan pursuant
to Section 9.01.
Section 5.02 Making Deemed Investment Elections. A Participant shall select one
or more Investment Options in which his/her Directed Investment Subaccounts
shall be deemed invested. Separate Deemed Investment Elections may be made with
respect to each Directed Investment Subaccount. Any such election shall be made
by filing with the Administrator the appropriate form prescribed for that
purpose. The Administrator shall establish procedures relating to Deemed
Investment Elections. Deemed Investment Elections shall remain in affect until
changed by a Participant pursuant to Section 5.03.
Section 5.03 Changes to Deemed Investment Elections. A Participant may request a
change to his/her Deemed Investment Elections for future amounts allocated to
his/her Directed Investment Subaccount and amounts already allocated to his/her
Directed Investment Subaccount. Any such change shall be made by filing with the
Administrator the appropriate form (including electronic forms) prescribed by
the Administrator for that purpose. The Administrator shall establish procedures
relating to changes in Deemed Investment Elections, which may include limiting
the percentage, amount and frequency of such changes and specifying the
effective date for any such changes.

11



--------------------------------------------------------------------------------



 



Section 5.04 Crediting or Debiting of Investment Experience. Each Participant’s
Directed Investment Subaccount shall be credited or debited, as applicable,
daily with the amount which the Participant’s Directed Investment Subaccount
would have earned or lost, as applicable, if the amounts credited to such
account had, in fact, been invested in accordance with the Participant’s Deemed
Investment Elections.
Section 5.05 Dividend Equivalent Units. If dividends on the Company’s common
stock are paid during any period that a Participant holds Common Stock Units in
one or more of his/her Directed Investment Subaccounts or Stock Unit
Subaccounts, as of the applicable Dividend Payment Date, a number of additional
Common Stock Units shall be credited to such Directed Investment Subaccount(s)
or Stock Unit Subaccount(s), as applicable. The number of such additional Common
Stock Units to be credited shall be determined by first multiplying: (a) the
total number of Common Stock Units, including fractional units, standing to the
Participant’s credit in such account on the day immediately preceding such
Dividend Payment Date (including all Dividend Equivalent Units credited to such
account on all previous Dividend Payment Dates); by (b) the per share dollar
amount of the dividend paid on such Dividend Payment Date; and then (c) dividing
the resulting amount by the closing price of one share of the Company’s common
stock on such Dividend Payment Date.
Article 6. Payment of Accounts
Section 6.01 Payment in General. Upon the occurrence of a Triggering Event that
is a Separation from Service or a Change of Control, the Employer shall, within
90 days thereafter, commence payment of the applicable Distribution
Subaccount(s) to the Participant, or his/her Beneficiary, as applicable, in the
Form of Payment elected by the Participant with respect thereto. Upon the
occurrence of a Triggering Event that is a specified date or a fixed schedule of
payments, the Employer shall commence payment of the applicable Subaccount to
the Participant on such specified date or in accordance with such fixed schedule
of payments. The amount of each payment made pursuant to this section shall be
based upon the fair market value of the Participant’s Account as of the latest
practicable date preceding the payment date and the number of remaining
scheduled payments due.
Section 6.02 Specified Employees. Notwithstanding Section 6.01, upon the
occurrence of a Triggering Event that is a Separation from Service (other than
on account of death), the Employer shall commence payment of the applicable
Distribution Subaccount(s) to the Participant in the Form of Payment elected by
the Participant with respect thereto on the later of: (1) the date that is six
months and one day after such Triggering Event; or (2) the date on which such
payment was otherwise scheduled to commence.

12



--------------------------------------------------------------------------------



 



Section 6.03 Medium of Payments. Payments attributable to that portion of a
Participant’s Directed Investment Subaccount which is deemed to be invested in
Common Stock Units shall be paid in shares of the Company’s common stock for
each whole unit and cash for each fraction of a unit. Payments attributable to
the remaining portion of a Participant’s Directed Investment Subaccount shall be
paid in cash. Payments attributable to a Participant’s Stock Unit Subaccounts
shall be delivered in shares of the Company’s common stock for each whole unit
and cash for each fraction of a unit.
Article 7. Beneficiary Designation
Section 7.01 Right to Designate Beneficiary. The Participant will have the
right, at any time, to designate any person or persons as Beneficiary (both
primary and contingent) to whom payment under the Plan will be made in the event
of the Participant’s death. The Beneficiary designation will be effective when
it is submitted in writing or electronically to the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.
Section 7.02 Cancellation/Revocation of Beneficiary Designation. The submission
of a new Beneficiary designation will cancel all prior Beneficiary designations.
Section 7.03 Failure to Designate Beneficiary or Death of Beneficiary. If a
Participant fails to designate a Beneficiary as provided above, or if every
person designated as Beneficiary predeceases the Participant, then the
Administrator will direct the distribution of the benefits to the Participant’s
estate. If a primary Beneficiary dies after commencement the Participant’s death
but prior to completion of benefits under this Plan, and no contingent
Beneficiary has been designated by the Participant, any remaining payments will
be paid to the Beneficiary’s estate.
Article 8. Plan Administration
Section 8.01 Administrator’s Responsibilities. The Administrator is responsible
for the day to day administration of the Plan. The Administrator may appoint
other persons or entities to perform certain of its functions. Such appointment
shall be made and accepted by the appointee in writing and shall be effective
upon the written approval of the Company. The Administrator and any such
appointee may employ advisors and other persons necessary or convenient to help
him/her carry out his/her duties. The Administrator shall have the right to
remove any such appointee from his/her position. Any person, group of persons or
entity may serve in more than one capacity.
Section 8.02 Records and Accounts. All individual and group records relating to
Participants and Beneficiaries, and all other records necessary for the

13



--------------------------------------------------------------------------------



 



proper operation of the Plan, shall be made available to the Employer and to
each Participant and Beneficiary for examination during business hours except
that a Participant or Beneficiary shall examine only such records as pertain
exclusively to the examining Participant or Beneficiary and those records and
documents relating to all Participants generally.
Section 8.03 Administrator’s Specific Powers and Duties. In addition to any
powers, rights and duties set forth elsewhere in the Plan, the Administrator
shall have the following powers and duties:
     (a) to adopt such rules and regulations consistent with the provisions of
the Plan;
     (b) to enforce the Plan in accordance with its terms and any rules and
regulations it establishes;
     (c) to maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law;
     (d) to construe and interpret the Plan and to resolve all questions arising
under the Plan;
     (e) to direct the Employer to pay benefits under the Plan, and to give such
other directions and instructions as may be necessary for the proper
administration of the Plan;
     (f) to engage assistants and professional advisors.
Section 8.04 Construction of the Plan. The Administrator shall have the sole and
absolute discretion to interpret the Plan and shall resolve all questions
arising in the administration, interpretation and application of the Plan. The
Administrator shall correct any defect, reconcile any inconsistency, or supply
any omission with respect to this Plan. All such corrections, reconciliations,
interpretations and completions of Plan provisions shall be final and binding
upon the parties.
Section 8.05 Employer’s Responsibility to Administrator. Each Employer shall
furnish the Administrator such data and information as it may require. The
records of the Employer shall be determinative of each Participant’s period of
employment, termination of employment and the reason therefor, leave of absence,
reemployment, years of service, personal data, and compensation reductions.
Participants and their Beneficiaries shall furnish to the Administrator such
evidence, data, or information, and execute such documents, as the Administrator
requests.
Section 8.06 Engagement of Assistants and Advisers; Plan Expenses. The
Administrator shall have the right to hire such professional assistants and

14



--------------------------------------------------------------------------------



 



consultants as it, in its sole discretion, deems necessary or advisable,
including, but not limited to:
     (a) investment managers and/or advisers;
     (b) accountants;
     (c) actuaries;
     (d) attorneys;
     (e) consultants; and
     (f) clerical and office personnel.
Section 8.07 Liability. Neither the Administrator nor the Employer shall be
liable to any person for any action taken or omitted in connection with the
administration of this Plan unless attributable to its own fraud or willful
misconduct; nor shall the Employer be liable to any person for such action
unless attributable to fraud or willful misconduct on the part of a director,
officer or employee of the Employer.
Section 8.08 Payment of Expenses. If directed by the Company, expenses of the
Administrator incurred in the operation or administration of this Plan shall be
charged against the Participant’s Accounts to which the expense relates. If an
expense is applicable to more than one Participant’s Accounts, the expense shall
be allocated among such Participants’ Accounts in a non-discriminatory manner as
determined by the Company.
Section 8.09 Indemnity of Administrator. The Employer shall indemnify the
Administrator (including any individual who is a member of a committee serving
as the Administrator) or any individual who is a delegate of the Administrator
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act, except when due to gross negligence or willful
misconduct.
Article 9. Amendment or Termination
Section 9.01 Amendment. The Board of Directors of the Company, or its delegate,
may amend the Plan at any time and from time to time and any amendment may have
retroactive effect, including, without limitation, amendments to the amount of
contributions; provided, however, that no amendment shall (i) reduce the value
of a Participant’s Account or (ii) change the form or timing of payment of an
amount contributed prior to the date of amendment.

15



--------------------------------------------------------------------------------



 



Section 9.02 Termination. While the Plan is intended to be permanent, the Board
of Directors of the Company, or its delegate, may at any time terminate or
partially terminate the Plan, provided that upon such termination, except to the
extent otherwise permitted under Code Section 409A, all Accounts will be
distributed in accordance with the terms of the Plan as in effect on the date of
termination. Written notice of such termination or partial termination, setting
forth the date and terms thereof, shall be given to the Administrator.
Article 10. Miscellaneous
Section 10.01 Section 16 Person. With respect to Section 16 Persons, the
Administrator may establish, in writing, such rules, regulations, policies or
practices hereunder which it deems, in its sole discretion, to be necessary and
appropriate.
Section 10.02 Claims Review. In any case in which a claim for Plan benefits of a
Participant or Beneficiary is denied or modified, the Administrator shall
furnish written notice to the claimant within 90 days (or within 180 days if
additional information requested by the Administrator necessitates an extension
of the 90-day period), which notice shall:
     (a) State the specific reason or reasons for the denial or modification;
     (b) Provide specific reference to pertinent Plan provisions on which the
denial or modification is based;
     (c) Provide a description of any additional material or information
necessary for the Participant, his/her Beneficiary, or representative to perfect
the claim and an explanation of why such material or information is necessary;
and
     (d) Explain the Plan’s claim review procedure as contained herein,
including the claimant’s right to bring a civil action under Section 502(a) of
ERISA following an adverse review determination.
Section 10.03 In the event a claim for Plan benefits is denied or modified, if
the Participant, his/her Beneficiary, or a representative of such Participant or
Beneficiary desires to have such denial or modification reviewed, he/she must,
within 60 days following receipt of the notice of such denial or modification,
submit a written request for review by the Administrator of its initial
decision. In connection with such request, the Participant, his/her Beneficiary,
or the representative of such Participant or Beneficiary may review any
pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within 60 days following such request for
review the Administrator shall, after providing a full and fair review, render
its final decision in writing to the Participant, his/her beneficiary or the
representative of such Participant or Beneficiary stating specific reasons for
such decision, making specific references to pertinent Plan provisions upon
which the decision is based and stating that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all

16



--------------------------------------------------------------------------------



 



documents, records, and other information relevant to the claim. If special
circumstances require an extension of such 60-day period, the Administrator’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Participant,
Beneficiary, or the representative of such Participant or Beneficiary prior to
the commencement of the extension period.
Section 10.04 Limitation of Participant’s Rights. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of an Employer, nor shall it interfere with the rights of an Employer
to terminate the employment of any Participant and/or take any personnel action
affecting any Participant without regard to the effect which such action may
have upon such Participant as a recipient or prospective recipient of benefits
under the Plan.
Section 10.05 Obligations to Employer. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to an Employer, then such Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Administrator.
Section 10.06 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. Any such attempted
assignment shall be considered null and void. The interest of any Participant or
any beneficiary receiving payments hereunder shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
Beneficiary. An Employer’s obligations under this Plan are not assignable or
transferable except to (a) a business entity which acquires all or substantially
all of an Employer’s assets or (b) any business entity into which an Employer
may be merged or consolidated.
Section 10.07 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants for tax and for
purposes of Title I of ERISA. The Plan constitutes a mere promise by the
Employer to make benefit payments in the future. Each Employer shall not be
liable for any benefit payments to any other Employer’s Eligible Employees who
are Participant is this Plan. Benefits payable hereunder shall be payable out of
the general assets of the applicable Employer, and no segregation of any assets
whatsoever for such benefits shall be made. With respect to any payments not yet
made to a Participant, nothing contained herein shall give any such Participant
any rights that are greater than those of a general creditor of his/her
Employer.

17



--------------------------------------------------------------------------------



 



Section 10.08 Severability. If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
Section 10.09 Gender, Singular & Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
Section 10.10 Notice. Any notice or filing required or permitted to be given to
the Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Administrator or to
such representatives as the Administrator may designate from time to time. Such
notice shall be deemed given as to the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.
Section 10.11 Governing Law. The Plan shall be governed and construed under the
laws of the State of Delaware to the extent not preempted by Federal law which
shall otherwise control.
Section 10.12 Binding Terms. The provisions of the Plan shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators and successors.
Section 10.13 Headings. All headings preceding the text of the several Sections
hereof are inserted solely for reference and shall not constitute a part of this
Plan, nor affect its meaning, construction or effect.
Section 10.14 Representations. The Employer does not represent or guarantee that
any particular federal or state income, payroll, personal property or other tax
consequence will result from participation in the Plan. A Participant should
consult with professional tax advisors to determine the tax consequences of
his/her participation. In addition, the Company does not represent or guarantee
positive Credited Investment Return and shall not be required to restore any
negative Credited Investment Return.
Section 10.15 Compliance with Section 409A. The Company intends that this Plan
provide for the deferral of compensation as permitted under Code Section 409A.
If any provision of this Plan is determined to be inconsistent with such intent,
it shall be severable and the balance of this Plan shall remain in full force
and effect.

18